DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made to Applicant’s claim to foreign priority in application No. JP2018-109852, filed June 7, 2018.
Claim Interpretation
The term “convex” in claim 5 has been used by the claim to describe the shape of mounting plate portion 34 (see instant invention, Fig. 8 and Fig. 13), which shows a vertically protruding portion of the mounting plate. While one generally accepted meaning of convex is “curved or rounded outward like the exterior of a sphere or circle” or “being a continuous function or part of a continuous function with the property that a line joining any two points on its graph lies on or above the graph”, as defined by Merriam-Webster dictionary, one of ordinary skill in the art would appreciate that the broadest most reasonable interpretation may include the protrusion 34 shown in Fig. 8 and 13 of the instant specification. This portion 34 appears to comprise a convex polygon (rectangle). The claim has thus been interpreted such that a convex portion (such as one which comprises a rectangular portion in the vertical protrusion shown in the instant specification, Fig. 8 and 13) of a mounting plate would be considered a convex portion, even absence of a curved surface.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bessac (US 20150064048 A) in view of Abe (cited by Applicant in IDS filed June 5, 2019, JP 2013163829 A, English Machine translation provided) and Naware (by Applicant in IDS filed May 26, 2020, US 20160096326 A1).
Regarding Claim 1, Bessac discloses a method for producing a three-dimensional molded object (“method for fabricating a three-dimensional object by successive consolidation” Abstract), comprising: 
performing a recoating step of forming a material layer on a predetermined molding region (“successive consolidation, layer by layer…comprising…deposit layer of powder onto a support” Abstract; see Fig. 1, molding region 17) and a solidifying step of irradiating the material layer with a laser beam or an electron beam to form a solidified layer one or more times (“fuse the layer of powder by a first laser energy source so as to obtain a fused layer…repeat the preceding steps until several superposed consolidated layers are formed” Abstract), and 
maintaining the solidified layer at a predetermined molding temperature, wherein the molding temperature is equal to or more than a martensitic transformation start temperature of the solidified layer (see Fig. 4, right side showing temperature holding at a predetermined temperature which is higher than the Ms temperature);
a cooling step of cooling the solidified layer from the molding temperature to predetermined cooling temperature, wherein the cooling temperature is equal to or less than a martensitic transformation 
the molding temperature is more than the cooling temperature (see Fig. 4, right side of figure showing molding/holding temperature to be larger than the cooling (room) temperature). 

Bessac discloses wherein the solidified layer forming step and the cooling step are repeated (“heat at least a part of the fused layer…to a temperature which follows a controlled variation…repeat preceding steps until several superposed consolidated layers are formed” Abstract; see Fig. 4, wherein layer is cooled below Mf after heating to controlled temperature; see also para. [0073] and para. [0075]), but does not disclose a warpage measuring step of measuring warpage of the solidified layer or warpage of a portion that deforms with a deformation of the solidified layer, and therefore does not disclose wherein the difference between the molding temperature and the cooling temperature is changed according to magnitude of the warpage.
Abe discloses an additive manufacturing method wherein there is a warpage measuring step of measuring warpage of a solidified layer or warpage of a portion that deforms with a deformation of a solidified layer (“preferable to measure the level of the upper surface of the base solidified layer after the warp deformation…when the upper level is thus measured, it is possible to accurately grasp the warp (degree of warp) of the base solidified layer” [0042]), and further wherein the difference between the molding temperature and the cooling temperature is changed according to magnitude of the warpage (“amount of warpage (amount of warp deformation) may be actively adjusted by the light beam irradiation condition or the like” [0040]; “the irradiation condition of the light beam may be locally changed according to the warp (degree of warp) of the base solidified layer formed in advance” [0041]; “irradiation condition of the light beam may be locally changed according to the change in the thickness of the powder layer” [0041]; “such a change in the local irradiation condition may be performed, for example, by (a) adjusting the output energy of the light beam” [0041]; one of ordinary skill in the art would understand that changing the energy output of the beam would change the temperature).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a warpage measuring step of the solidified layer, as taught by Abe, wherein the temperature is changed, for example, by adjusting the powder of the irradiation beam parameters, as based on the degree of warpage, as taught by Abe, for the invention disclosed by Bessac.  One would be motivated to do this as a method of feedback and control in order to minimize the amount of warpage in the part and to ensure dimensional accuracy. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the processing control and temperature control methods taught by Naware to adjust the temperature accordingly for the invention disclosed by Bessac and Abe in order to further control thermal gradients during heating and cooling, as based on the input parameters of the warpage measuring step. One would be motivated to do this to further reduce and eliminate warpage due to expansion and shrinkage, layer to layer bonding issues, delamination and stress relaxation (see teaching by Naware above). One of ordinary skill in the art would appreciate that such temperature changes and adjustments based on the 

Regarding Claim 2, Bessac in view of Abe and Naware disclose a placing step of placing, in the molding region, a base plate on which a first material layer and a first solidified layer are formed (see Fig. 1, base plate 3 and powder material 2 are placed in molding region 17). Bessac is silent towards whether the base plate is deformable.
Abe further discloses wherein the base plate can be deformed with the deformation of the solidified layer, and in the warpage measuring step, warpage of the base plate is measured in order to account for residual stress from the base plate (“method for producing a three dimensional shaped article is provided, which is characterized in that warp deformation is successively generated in a shaping plate and a foundation solidified layer, and formation of a foundation solidified layer is continued until such warpage deformation does not occur” [0007]; “the shaping plate is secured to the support table by means of a flexible fixing means, so that during the warping of the "shaping plate and the underlying solidified layer", the fixing means is deflected too” [0011]; see Fig. 2 which shows results of base plate residual stress and Fig. 9 method which accounts for such deformation) and to further maintain shape accuracy (“when the "shaping plate 21 and the base solidified layer 24 " are warped…formation of the base solidified layer…repeated until no further warp deformation occurs…Thus, in the three dimensional shaped article formed on the base solidified layer, no warp deformation occurs, and the shape accuracy is maintained” [0043]; “preferable to measure the level of the upper surface of the base solidified layer after the warp deformation…when the upper level is thus measured, it is possible to accurately grasp the warp (degree of warp)” [0042]; one of ordinary skill in the art would appreciate that the warpage of the upper level would include the warpage caused by the deformed base plate). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further used the method of Abe which allows for a base plate able to be deformed with the deformation of the solidified layer and a measuring of the base plate warpage, as taught by Abe, for the invention disclosed by Bessac, Abe and Naware, in order to account for the residual stresses from the base plate and to maintain dimensional accuracy of the three-dimensional part.

Regarding Claim 3, Bessac discloses wherein in the placing step, a central portion of the base plate is fixed (see Fig. 1 of Bessac wherein a central portion of plate 3 is fixed to vertical shaft 10, which is in the molding region 17; additionally, it would have been obvious that a central portion of the base plate be fixed such that the base plate, while being deformable as taught by Abe (see Claim 2 above), does not slide from a central axis and cause issues with CAD mapping). 

Regarding Claim 4, Bessac discloses centrally fixing the base plate (see Claim 3 above), and further discloses wherein the base plate is fixed, and placed in the molding region (see Fig. 1 of Bessac wherein the base plate fixed to vertical shaft are in the molding region defined by the chamber walls and air-tight chamber 17), but does not disclose a mounting plate to which the central portion of the base plate is fixed.
Abe further discloses a mounting plate to which the base plate is centrally fixed, which allows for deformation of the base plate while also securing the base plate during manufacturing to ensure dimensional accuracy (see para. [0035]; see Fig. 10 and 13, mounting plate 20 is fixed to deformable base plate 21 by fixing means 70; one of ordinary skill in the art would appreciate that the fixing means would additionally enable the central portion of the base plate to be fixed, such as shown in the Figures 8-10 of Abe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the mounting plate of Abe wherein the base plate is centrally fixed to mounting plate and thus the mounting plate also placed in the molding region, as also taught by Abe, for the invention disclosed by Bessace, Abe and Naware. One would be motivated to comprise the mounting plate in order to have further support to secure a base plate which is allowed to be deformable, thus ensuring dimensional accuracy (see teaching above).

Regarding Claim 5, Bessac in view of Abe disclose wherein the mounting plate is provided with a convex portion (see Fig. 10 and 13, mounting plate 20 is fixed to deformable base plate 21 by fixing means 70; fixing means 70 are considered convex portions (vertical protrusions from the mounting plate 

Regarding Claim 6, Bessac in view of Abe and Naware further disclose wherein the solidified forming step and the cooling step are repeated with the molding temperature heightened when the magnitude of the warpage is larger than a predetermined threshold value, and 
the solidified layer forming step and the cooling step are repeated with the molding temperature lowered when the magnitude of the warpage is smaller than the threshold value (Abe, “amount of warp in the range not exceeding the thickness of the powder layer” [0040]; this would be considered a predetermined threshold value for example; “a portion having a large thickness may be irradiated with a light beam having a high energy, and a portion having a small thickness may be irradiated with a light beam having a low energy” [0041]; thus, a larger deformation from a larger thickness would require a higher energy beam, and therefore higher temperature to reduce warpage; Abe, “in an initial stage…irradiation energy of the light beam may be lowered, and in a later stage…irradiation energy of the light beam may be increased…easy to generate contraction stress in an initial stage…difficult to generate contraction stress in a later stage…initial stage…easy to generate warping deformation…it is hard to generate warping deformation, by a later stage” [0040]; therefore, in the initial stage when the deformation is larger, the light beam is increase and thus temperature is increased, and when in the later stages the deformation is less, the light beam is decreased comparatively and thus temperature is decreased comparatively). 
Additionally, Naware discloses wherein the temperature is modified to adjust for deformation such that the thermal gradient is either controlled or eliminated to reduce warpage (see para. [0014] and [0037]). Further, one of ordinary skill in the art would understand to lower or heighten the temperature 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjust the temperature according to the deformation, as taught by Abe and Naware, such that the temperature is heightened with deformation larger than a threshold value and lowered with a magnitude of deformation lower than a threshold value, as taught by Abe and Naware, for invention disclosed by Bessac, Abe and Naware. One would have been motivated to adjust the molding temperature based on the degree of warpage in the manner claimed in order to successfully eliminate or control thermal gradients, and thus eliminate deformation of the subsequent layer, ensuring dimensional accuracy. Further, as stated above, one of ordinary skill in the art would understand to lower or heighten the temperature (molding temperature) when above or below a threshold value in order to reduce or control the cooling and temperature gradient, such that no subsequent deformation is to occur. It has been held that discovering an optimum value of a result effective variable, such as the lowering or increasing of temperature (or beam power) which directly affects the warpage, involves only routine skill in the art. See MPEP 2144.05. I.

Regarding Claim 7, Bessac in view of Abe and Naware further disclose wherein the solidified forming step and the cooling step are repeated with the cooling temperature lowered when the magnitude of the warpage is larger than a predeterrmined threshold value, and 
the solidified layer forming step and the cooling step are repeated with the cooling temperature hieghtened when the magnitude of the warpage is smaller than the threshold value (Naware discloses wherein the temperature is modified to adjust for deformation such that the thermal gradient is either controlled or eliminated to reduce warpage - see para. [0014] and [0037]; thus, one of ordinary skill in the art would understand to lower or heighten the temperature (cooling or molding temperature) when above or below a threshold value in order to reduce or control the cooling and temperature gradient, such that no subsequent deformation is to occur).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the temperature according to the deformation, as taught by Abe, such .

Claims 4-5 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Bessac in view of Abe and Naware, as applied to Claim 3 above, and further in view of Skubic (US 20100100222 A1).
Regarding Claim 4, Bessac discloses centrally fixing the base plate (see Claim 3 above), and further discloses wherein the base plate is fixed, and placed in the molding region (see Fig. 1 of Bessac wherein the base plate fixed to vertical shaft are in the molding region defined by the chamber walls and air-tight chamber 17), but does not disclose a mounting plate to which the central portion of the base plate is fixed.
Abe further discloses a mounting plate to which the base plate is centrally fixed, which allows for deformation of the base plate while also securing the base plate during manufacturing to ensure dimensional accuracy (see para. [0035]; see Fig. 10 and 13, mounting plate 20 is fixed to deformable base plate 21 by fixing means 70; one of ordinary skill in the art would appreciate that the fixing means would additionally enable the central portion of the base plate to be fixed, such as shown in the Figures 8-10 of Abe).
Further, Skubic teaches a deformable base plate fixed to a mounting plate wherein a fixing means from the mounting plate to the base plate may be arranged as an array of multiple fixing means 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the mounting plate placed in the molding region, as also taught by Abe, wherein the base plate is centrally fixed to the mounting plate by means of a centrally located fixing means, as taught by Skubic, for the invention disclosed by Bessace, Abe and Naware. One would be motivated to comprise the mounting plate and fixing means in order to have further support a base plate which is deformable, and secure is such that there is reduced x-y plane movement, thus ensuring dimensional accuracy (see teaching above).

Regarding Claim 5, Bessac in view of Abe and Skubic disclose wherein the mounting plate is provided with a convex portion (see Fig. 10 and 13 of Abe, mounting plate 20 is fixed to deformable base plate 21 by fixing means 70; fixing means 70 are considered convex portions (vertical protrusions from the mounting plate); see Fig. 2 of Skubic, adjustable supports 36 are considered convex portions of mounting plate 32 which comprise convex polygonal shape; see claim interpretation above), and wherein the convex portion and the central portion of the base plate are fixed (see Fig. 10 and 13, convex portion (fixing means 70) is fixed to the base plate, and subsequently the central portion of the base plate has been therefore fixed to the mounting plate via the fixing means; while the claim language only requires that the convex portion be fixed, and the central portion of the base plate be fixed, the support arrays taught by Skubic disclose wherein the base plate may be centrally fixed between the mounting plate and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735

/CATHERINE P SMITH/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735